    Case: 1:21-cv-01916 Document #: 52 Filed: 05/19/21 Page 1 of 2 PageID #:2153


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form

              SHENZHEN ZHEN PIN ZHENG
Case Title:   DIGITAL ELECTRONIC                      Case Number: 21-cv-1916
              TECHNOLOGY CO., LTD v.
              The Partnerships et. al.
An appearance is hereby filed by the undersigned as attorney for:
       See attached Defendants List
Attorney name (type or print): Charles McElvenny

Firm: McElvenny IP LLC

Street address: 33 N. Dearborn St., Suite 1000

City/State/Zip: Chicago, IL 60602

Bar ID Number: 6281350                                 Telephone Number: 312-291-8330


Email Address: charlie@cemlawfirm.com

Are you acting as lead counsel in this case?                                     Yes       √ No
Are you acting as local counsel in this case?                               √ Yes               No

Are you a member of the court’s trial bar?                                  √ Yes               No

If this case reaches trial, will you act as the trial attorney?                  Yes       √ No
If this is a criminal case, check your status.                    Retained Counsel
                                                                  Appointed Counsel
                                                                  If appointed counsel, are you
                                                                      Federal Defender
                                                                      CJA Panel Attorney

In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C. § 1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on May 18, 2021.

Attorney signature:        S/ Charles McElvenny
                           (Use electronic signature if the appearance form is filed electronically.)

                                                                                           Revised 8/1/2015
 Case: 1:21-cv-01916 Document #: 52 Filed: 05/19/21 Page 2 of 2 PageID #:2154




                                  DEFENDANTS LIST



No.   Seller Name                              No.   Seller Name
50    Xingovera                                87    themswc
51    Tinymall                                 89    NaHonShop
53    oawoa38shop                              90    Wioiostore
56    drillsy18                                91    Joesy wig
57    iulikelos                                92    babytianyi
58    ltdfodmmg                                93    seign15gds
59    mpecnheya                                95    pingguiyinghang
60    nurlike                                  96    BnlPavib
62    Tostaner                                 97    wangxiuxiangk
64    Haotimall                                99    YifanFengshun Shop
65    fashions-stores                          100   DOLEXEW
66    wu wei12345                              101   Eightguaihandwork
67    Hello, miss bear                         103   twkwu06shop
68    ningboyongzhagushipindian                104   licashaye
69    cmertion woke                            105   reqijheya
70    shenzhenganjintouzifazhanyouxiangongsi   106   zlamor
71    mirdubdhgc                               107   BETTERCHOS
72    iobhtv vyed                              108   Lianyilian
73    zhangguoyou                              110   lihncheya
74    Cucunten                                 112   SmileDay Shop
75    hudj2020                                 114   yucexhay
76    qinseyinmiaodian                         116   Canzuimao
78    zhenwenying                              117   zuqnyheya
79    qiongjiaxiaomiwu                         121   Meludepon
80    benemax                                  122   waybihey
81    Tostaner                                 123   Sanxindui
83    fmqgb26shop                              128   ALLINKCO
84    katti-Free Shop                          133   INSAKURAM
85    eternmyth                                136   pingguiyinghang
86    azulzou                                  138   Ziyueyuanwon
